Citation Nr: 1826439	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:  Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from September 1982 to November 1982 and from January 1989 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes the Veteran's attorney has filed a motion to withdraw his representation regarding this claim in December 2017.  This claim was certified to the Board in July 2016.  The motion had not yet been ruled upon when the notice to  withdraw the remaining claim was received in January 2018.  As the claim is being dismissed, the motion to withdraw representation is mooted.  See 38 C.F.R. § 20.608 (2017).  As the motion had not yet been acted upon, the representative had the authority to withdraw the claim.


FINDINGS OF FACT

In a January 2018 communication, the Veteran's attorney indicated she wished to withdraw her remaining appeal.


CONCLUSION OF LAW

The criteria are met for a withdrawal of the claim for service connection for major depressive disorder.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In January 2018, the Veteran's attorney filed a statement indicating the Veteran wished to withdraw her remaining claim.  This statement complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id.


ORDER

The claim of entitlement to service connection for major depressive disorder is dismissed. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


